Citation Nr: 1759229	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a left thumb fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1972 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left thumb fracture, assigning an initial noncompensable disability rating.  This appeal was remanded by the Board for further development in September 2015, June 2016 and March 2017.  The Veteran testified before the undersigned Veterans Law Judge at a January 2017 Board videoconference hearing and a transcript of this hearing is of record.


FINDING OF FACT

There is no objective evidence that the Veteran's residuals of a left thumb fracture manifest with a gap of at least one inch between the thumb pad and opposing fingers or any ankylosis; however, the competent evidence of record does show the residuals of a left thump fracture result in additional functional loss due to pain.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for residuals of a left thumb fracture have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5216-5228 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Pursuant to Diagnostic Code 5224, as to both the dominant and non-dominant hand, favorable ankylosis of the thumb is rated as 10 percent disabling, and unfavorable ankylosis of the thumb is rated as 20 percent disabling; a schedular rating of higher than 20 percent is not available.  A Note also advises that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Pursuant to Diagnostic Code 5228, as to both the dominant and non-dominant hand, for limitation of motion of the thumb, where there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent disability rating is assigned.  Where that gap is more than two inches, a maximum 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

III. Analysis

The Veteran is currently evaluated with a noncompensable rating for residuals of a left thumb fracture with residual traumatic degenerative arthritis.  The Board finds the Veteran's symptomatology warrants an initial disability rating of 10 percent for residuals of a left thumb fracture and traumatic degenerative arthritis.  The Veteran was afforded VA examinations in October 2010, December 2012, and March 2017.  Medical records in the Veteran's file are negative for any evidence to support a compensable rating under Diagnostic Codes 5224 or 5228, as the Veteran shows no evidence of ankylosis of the thumb, and the Veteran's limitation of motion of the thumb never manifested in a gap of at least one inch between the thumb pad and fingers, with the thumb attempting to oppose the fingers.

Nevertheless, the October 2010 examination noted decreased left hand strength, decreased dexterity, and flare-ups which every 2 to 3 weeks.  The December 2015 examination revealed functional loss due to pain, fatigue, weakness and lack of endurance; left hand grip strength of 4/5; and numbness in the left thumb that is at least as likely as not related to his fracture of the thumb based on location and history.  The March 2017 examination noted functional loss due to pain, fatigue, and lack of endurance with repeated use over a period of time and flare-ups.  In an August 2017 addendum opinion, the examiner opined the numbness in the left hand was not related to the left thumb fracture, but rather cervical radicular symptoms and an ulnar monoeuropathy.  Some of the Veteran's difficulties with gripping and fine motor skills were as likely as not a combination of radicular symptoms and the left thumb disability; however, it was difficult to separate the symptoms without speculation.

Overall, the combination of symptomatology resulting in additional functional loss is commensurate with that represented by a 10 percent disability evaluation.  DeLuca, 8 Vet. App. at 208; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA examiners noted functional loss due to pain, fatigue, and lack of endurance.  Medical evidence and the Veteran's lay statements show the Veteran's disability interferes with regular activities such as grasping objects with his dominant hand.  The assigned 10 percent evaluation is the maximum that may be assigned for additional function loss.  A higher evaluation would require either unfavorable ankylosis of the thumb or a gap of more than 2 inches between the thumb pad and the fingers; neither has been shown in the Veteran's medical evidence.

The Board has also considered a total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompass a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, TDIU is not raised in this appeal, as neither the Veteran himself nor the record overall suggests that the disability on appeal precludes him from securing or following a substantially gainful occupation.  Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for the service-connected residuals of a left thumb fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


